As Filed Electronically with the Securities and Exchange Commission on April 23, 2007 Registration No. 2-83909 811-03741 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. PUTNAM NEW YORK TAX EXEMPT INCOME FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) 617-292-1000 ( Registrants Area Code and Telephone Number ) Beth S. Mazor Putnam New York Tax Exempt Income Fund One Post Office Square Boston, Massachusetts 02109 (Name and Address of Agent for Service) With copies to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 TITLE OF SECURITIES BEING REGISTERED: Class A shares of the Registrant Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing become effective on May 23, 2007 pursuant to Rule 488. No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. Important information for shareholders of PUTNAM NEW YORK INVESTMENT GRADE MUNICIPAL TRUST The document you hold in your hands is a combined prospectus/proxy statement and was delivered with a proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendation on page [3]. We urge you to review the prospectus/proxy statement carefully, and to provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote, and welcome your comments. Please take a few minutes with these materials and return your proxy to us. PUTNAM INVESTMENTS (scale logo) Table of Contents A Message from the Chairman 1 Notice of a Meeting of Shareholders [ ] Prospectus/Proxy Statement [ ] PROXY CARD ENCLOSED If you have any questions, please contact us at 1-866-704-4434, the toll-free number we have set up for you, or call your financial representative. A Message from the Chairman [photo of John A. Hill] Dear Shareholder: I am writing to ask for your vote on an important matter that affects your investment in Putnam New York Investment Grade Municipal Trust (the  NY Closed-End Fund ). While you are, of course, welcome to join us at the NY Closed-End Funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following matter: Approving the merger of the NY Closed-End Fund with and into Putnam New York Tax Exempt Income Fund (the  NY Open-End Fund ), an open-end mutual fund with investment objectives and policies similar to those of the NY Closed-End Fund (the Proposed Merger). In this merger, you would receive on a tax-free basis, pro rata, Class A Shares of the NY Open-End Fund with a value equal to the total net asset value of NY Closed-End Fund shares you hold immediately prior to the merger. The NY Closed-End Fund and the NY Open-End Fund both seek to provide as high a level of current income free from federal income tax and New York State and City personal income taxes as Putnam Investment Management, LLC, your funds investment manager, believes to be consistent with the preservation of capital. The NY Closed-End Fund currently uses investment leverage by issuing preferred shares, whereas the NY Open-End Fund is not permitted to issue preferred shares. Both funds invest mainly in municipal securities that are · exempt from federal income tax and New York State and City personal income taxes, and · investment-grade in quality. After careful review, the Trustees of your fund recommend that shareholders of the NY Closed-End Fund approve the Proposed Merger. The Trustees expect that as a result of the Proposed Merger, shareholders of the NY Closed-End Fund will benefit from participation in a significantly larger combined fund with a lower expense ratio and from the ability to redeem their shares for net asset value. Other potential benefits, and potential disadvantages, of the Proposed Merger are discussed in the prospectus/proxy statement, which we urge you to review carefully. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about this proposal, please call 1-866-704-4434 or contact your financial representative. Sincerely yours, John A. Hill, Chairman PUTNAM NEW YORK INVESTMENT GRADE MUNICIPAL TRUST Notice of a Meeting of Shareholders > This is the formal agenda for your funds shareholder meeting. It tells you what matters will be voted on and the time and place of the meeting, in the event that you attend in person. To the Shareholders of Putnam New York Investment Grade Municipal Trust: A Meeting of Shareholders of Putnam New York Investment Grade Municipal Trust (the  NY Closed-End Fund ) will be held on June 22, 2007, at 11:00 a.m. Eastern time, on the 8 th Floor of One Post Office Square, Boston, Massachusetts, to consider the following matter: 1. A proposal to merge the NY Closed-End Fund with and into Putnam New York Tax Exempt Income Fund, which shall require the following shareholder actions: a. Approval of a Plan of Entity Conversion providing for the conversion of Putnam New York Investment Grade Municipal Trust (the NY Closed-End Fund) from a Massachusetts business trust to a Massachusetts business corporation (the Conversion). b. Approval of an Agreement and Plan of Merger providing that, following the Conversion, the NY Closed-End Fund will merge with and into Putnam New York Tax Exempt Income Fund, a Massachusetts business trust. By Judith Cohen, Clerk, on behalf of the Trustees John A. Hill, Chairman Jameson A. Baxter, Vice Chairman George Putnam, III, President Charles B. Curtis Myra R. Drucker Charles E. Haldeman, Jr. Paul L. Joskow Elizabeth T. Kennan Kenneth R. Leibler Robert E. Patterson W. Thomas Stephens Richard B. Worley * * THE TRUSTEES URGE YOU TO MARK, SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE POSTAGE-PAID ENVELOPE PROVIDED OR RECORD YOUR VOTING INSTRUCTIONS BY AUTOMATED TELEPHONE OR VIA THE INTERNET SO THAT YOU WILL BE REPRESENTED AT THE MEETING. May [*], 2007 Prospectus/Proxy Statement May [ * ], 2007 Merger of: With and into: Putnam New York Investment Grade Putnam New York Tax Exempt Income Municipal Trust Fund One Post Office Square One Post Office Square Boston, Massachusetts 02109 Boston, Massachusetts 02109 1-617-292-1000 1-617-292-1000 This Prospectus/Proxy Statement relates to the proposed merger of Putnam New York Investment Grade Municipal Trust (the  NY Closed-End Fund ) with and into Putnam New York Tax Exempt Income Fund (the  NY Open-End Fund ) (the Proposed Merger). As a result of the Proposed Merger, each shareholder of the NY Closed-End Fund would receive Class A shares of the NY Open-End Fund equal in value to the net asset value of the shareholders NY Closed-End Fund shares. This Notice of Special Meeting, the proxy card and this Prospectus/Proxy Statement are being mailed on or about May [ *], 2007. The Prospectus/Proxy Statement explains concisely what you should know before voting on the Proposed Merger or investing in the NY Open-End Fund, a diversified, open-end registered management investment company. Please read this Prospectus/Proxy Statement and keep it for future reference. This Prospectus/Proxy Statement is being mailed with a copy of the NY Open-End Fund Prospectus. The statement of additional information relating to the Proposed Merger, dated May [ *], 2007 (the  Merger SAI ) and the other documents identified below are incorporated into this Prospectus/Proxy Statement by reference. Shareholders may obtain free copies of the NY Open-End Funds prospectus and any document incorporated by reference into this Prospectus/Proxy, request other information about the funds or make shareholder inquiries by contacting their financial representative, by visiting the Putnam Investments website at www.putnam.com or by calling Putnam toll-free at 1-800-225-1581. This information may also be obtained by contacting the SEC, as described below. The securities offered by this Prospectus/Proxy Statement have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The following documents have been filed with the SEC and are incorporated into this Prospectus/Proxy Statement by reference: (i) the prospectus of the NY Open-End Fund, dated March 30, 2007, as supplemented (the  NY Open-End Fund Prospectus ); (ii) the Merger SAI; (iii) the Performance Summary, Report of Independent Registered Public Accounting Firm and financial statements included in the NY Closed-End Funds Annual Report to Shareholders for the fiscal year ended April 30, 2006; and (iv) the financial statements included in the NY Closed-End Funds Semiannual Report to Shareholders for the period ended October 31, 2006. Shares of the NY Open-End Fund are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency, and involve risk, including the possible loss of principal amounts invested. This document will give you the information you need to vote on the proposal. Much of the information is required under SEC rules; some of it is technical. If there is anything you dont understand, please contact us at our toll-free number,1-866-704-4434, or call your financial representative. Like the NY Closed-End Fund, the NY Open-End Fund is in the family of funds managed by Putnam Investment Management, LLC ( Putnam Management ). The NY Open-End Fund and the NY Closed-End Fund are collectively referred to herein as the  funds , and each is referred to individually as a  fund . The common shares of beneficial interest of the NY Closed-End Fund are listed on the American Stock Exchange (the  AMEX ) under the symbol PMN. You may inspect reports, proxy material and other information concerning the NY Closed-End Fund at the AMEX. The NY Closed-End Fund and the NY Open-End Fund are subject to the informational requirements of the Securities Exchange Act of 1934 and Investment Company Act of 1940 and, as a result, file reports and other information with the SEC. You may review and copy information about the funds, including the Merger SAI, at the SECs public reference room at treet, N.E., Room 1580, Washington, DC 20549. You may call the SEC at 202-551-8090 for information about the operation of the public reference room. You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, D.C. 20549-0102. You may also access reports and other information about the funds on the EDGAR database on the SECs website at http://www.sec.gov . You may need to refer to the funds file number. I. Questions and Answers Regarding Approval of the Merger The responses to the questions that follow provide an overview of key points typically of concern to shareholders considering a proposed merger between a closed-end and an open- 2 end mutual fund. These responses are qualified in their entirety by the remainder of the Prospectus/Proxy Statement, which contains additional information and further details about the Proposed Merger. 1. What is being proposed? The Trustees of the funds are recommending that shareholders of the NY Closed-End Fund approve the proposed merger of the NY Closed-End Fund with and into the NY Open-End Fund, as contemplated by the transaction documents described in more detail under Information about the Proposed Merger  Merger Documents below. If approved by shareholders, all of the assets of the NY Closed-End Fund attributable to its common shares of beneficial interest, without par value, (referred to herein generally as common shares or shares of the NY Closed-End Fund) will become assets of the NY Open-End Fund. The common shares of the NY Closed-End Fund will be converted, pro rata, into Class A shares of the NY Open-End Fund (the Merger Shares) with a value equal to the value of the NY Closed-End Funds assets net of liabilities (following the required redemption of outstanding preferred shares of the NY Closed-End Fund known as Municipal Income Preferred Shares, Series Th (the Preferred Shares)). 2. What will happen to my shares of the NY Closed-End Fund as a result of the Proposed Merger? Your shares of the NY Closed-End Fund will be converted on a tax-free basis into Class A shares of the NY Open-End Fund with an equal aggregate net asset value on the date of the Proposed Merger. The NY Open-End Fund shares that you hold after completion of the merger will be subject to a redemption fee (described in more detail below) if they are redeemed within seven days of the Proposed Merger. 3. Why is the merger being proposed at this time? The Trustees are proposing the merger of the NY Closed-End Fund into the NY Open-End Fund because it offers shareholders of the NY Closed-End Fund the opportunity to invest in a fund with substantially similar investment policies (differences, such as the fact that the NY Open-End Fund may not use leverage through preferred shares, are described below under the headings Information about the Proposed Merger and Information about the Funds) and to benefit from the lower expense ratio of the NY Open-End Fund and the ability to redeem shares for net asset value. While the Trustees continue to believe that there are potential benefits associated with the closed-end structure, they considered the possibility that the NY Closed-End Fund would not be able to continue to operate in its present closed-end form in light of its small asset size, the persistence of the discount to net asset value at which its common shares have traded, changes in its shareholder base over time, and requests from certain of its shareholders for enhanced liquidity. The Trustees were also advised by Putnam Management that under current market conditions the opportunity for investment leverage provided by the closed-end structure was not likely to enhance significantly the NY Closed-End Funds investment performance. The Trustees believe that, in light of these factors, the open-ending transactions in the Proposed Merger is in the best interests of shareholders of the NY Closed-End Fund. For a detailed discussion of the Trustees deliberations, see Information about the Proposed Merger Trustees Considerations Relating to Proposed Merger. 3 The Trustees of the Putnam funds, who serve as Trustees of each of the funds involved in the Proposed Merger, have carefully considered the anticipated benefits and costs of the Proposed Merger to the shareholders of your fund. The Trustees of your fund, including all of the Trustees who are not interested persons (as defined in the Investment Company Act of 1940, as amended (the  1940 Act )) of your fund or Putnam Management (these Trustees are referred to as  Independent Trustees  throughout this Prospectus/Proxy Statement), have determined that the Proposed Merger is in the best interest of the shareholders of your fund and recommend that shareholders vote FOR approval of the Proposed Merger. 4. How do the investment goals, strategies, policies and restrictions of the two funds compare? Investment Goals and Strategies The investment goals and strategies of the funds are similar, as described in the following table. NY Closed-End Fund NY Open-End Fund Investment Goal The fund seeks as high a level of The fund seeks as high a level of current income free from federal current income free from federal income tax and New York State and income tax and New York State and City personal income taxes as Putnam City personal income taxes as Putnam Management believes to be consistent Management believes is consistent with with the preservation of capital. the preservation of capital. Investment Strategies To invest in a portfolio of investment- To invest mainly in bonds that: grade securities issued by the State of New York and its political subdivisions, · pay interest that is exempt agencies, and instrumentalities and from federal income tax and other qualifying issuers the interest on New York State and City which is exempt from federal income personal income taxes but that tax and New York State and City may be subject to federal personal income taxes; and to use Alternative Minimum Tax leverage to increase income available (AMT) for distribution to holders of common · are investment-grade in quality shares of the fund. · have intermediate- to long- term maturities (three years or longer). Investment Policies and Restrictions The funds have similar investment policies and restrictions relating to credit quality of the portfolio securities each fund may purchase and the percentage of portfolio securities each fund may purchase that pay interest subject to the federal or New York Alternative Minimum Tax ( AMT ). The differences in these policies, as well as differences with respect to the percentage of unrated securities in which each fund may invest, the marketability of investment securities, investments in various repurchase agreements, investments in restricted securities and diversification are described below under Risk Factors  Credit Risk and Information about the Funds  Investment Restrictions. 4 Also, the NY Closed-End Fund is a non-diversified investment company, meaning that it may invest more of its assets in the securities of fewer issuers than the NY Open-End Fund. However, in recent years, the NY Closed-End Fund has not taken advantage to any significant degree of its ability to concentrate its investments among fewer issuers. (As of December 31, 2006, the NY Closed-End Fund held82 and the NY Open -End Fund held253 positions withi n their respective investment portfolios.) In addition, the smaller size of the NY Closed-End Fund may at times constrain its ability to participate in some of the investments that the NY Open-End Fund makes (such as investments in floating rate loans with a high investment minimum). It is not expected that, in connection with the Proposed Merger, there will be any significant dispositions of the NY Closed-End Funds portfolio securities. Prior to the merger, however, it is expected that portfolio securities will be sold in order to fund redemption of all of the NY Closed-End Funds outstanding Preferred Shares. 5. How do the management fees and other expenses of the funds compare, and what are they estimated to be following the Proposed Merger? The following tables summarize the fees and expenses you may pay when investing in the funds, the annual operating expenses for each fund, and the pro forma expenses of the NY Open-End Fund, assuming consummation of the Proposed Merger and based on pro forma combined assets as of March 31, 2007. Expenses for the NY Closed-End Fund are based on amounts incurred during the funds fiscal year ended April 30, 2006, which is the most recent fiscal year for which audited financial statements are available. Expenses for the NY Open-End Fund are based on amounts incurred during the funds most recent fiscal year, which ended on November 30, 2006. Please see Information about the Proposed Merger  Trustees Considerations Relating to the Proposed Merger for more information on the expenses of the funds. Shareholder transaction expenses NY Closed-End Fund NY Open-End Fund NY Open-End (fees paid directly from your (Class A shares) Fund (Class A investment) Shares) pro forma combined Maximum Sales Charge (Load) None(a) 3.75%(b) 3.75%(b) imposed on purchases (as a percentage of offering price) Maximum Deferred Sales Charge None None(c) None(c) (Load) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) Maximum Sales Charge (Load) None(d) None None Imposed on Reinvested Dividends Redemption Fee (as a percentage of None(e) 1.00%(f) 1.00%(f) total redemption proceeds) 5 Annual Fund Operating NY Closed-End Fund NY Open-End Fund NY Open-End Fund Expenses (expenses that are (Class A shares) (Class A shares) pro deducted from fund assets) forma combined (h) Management Fees 0.78%(g) 0.50% 0.50% Distribution (12b-1) Fees 0.20%(i) 0.21%(i) Other Expenses 0.69% 0.09% 0.08% Total Annual Fund Operating 1.47% 0.79% 0.79% Expenses (a) Shares of the NY Closed-End Fund purchased on the secondary market are not subject to sales charges but may be subject to brokerage commissions or other charges. The table does not reflect the underwriting commission paid by shareholders in the NY Closed-End Funds initial offering. (b) This sales charge does not apply to Merger Shares, but does apply to any additional Class A shares of the NY Open-End Fund that an investor purchases outside of the Proposed Merger. Certain investments may qualify for discounts on applicable sales charges. See How do I buy fund shares? in the NY Open-End Fund Prospectus for details. (c) A deferred sales charge of 1.00% may be imposed on certain redemptions of Class A shares bought without an initial sales charge. This charge will not apply to the Merger Shares. See How do I buy fund shares? in the NY Open-End Fund Prospectus for details. (d) Each participant in the NY Closed-End Funds dividend reinvestment plan pays a proportionate share of the brokerage commissions incurred with respect to open market purchases in connection with the plan. With respect to the funds last fiscal year, participants in the plan incurred brokerage commissions representing $0.03 per share. Effective May 2007, the fund terminated its dividend reinvestment plan. (e) Shares of the NY Closed-End Fund are not redeemable and cannot be exchanged into shares of another Putnam fund. (f) A 1.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another Putnam fund) within seven days of purchase. (g) Reflects the effective rate paid (as a percentage of net assets attributable to common shares) under a quarterly investment management fee that is based on the average net assets of the fund, including assets attributable to leverage through the Preferred Shares. (h) Does not reflect non-recurring expenses related to the merger, which are described below under the heading "Trustees' Considerations Related to the Proposal Merger - Transaction Costs." If these expenses had been reflected, pro forma Other Expenses and Total Annual Fund Operating Expenses would be 0.10 % and %, respectively. (i) Represents a blended rate. 12b-1 fees for Class A shares are paid at a rate equal to the weighted average of (i) 0.20% on the net assets of the fund attributable to Class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to Class A shares. Merger Shares received upon consummation of the Proposed Merger will be treated for these purposes as having been paid for at the time of the Proposed Merger. The tables are provided to help you understand the expenses of investing in the funds and your share of the operating expenses that each fund incurs and that Putnam Management expects the combined fund to incur in the first year following the Proposed Merger. Please note that, in the expense table for the NY Closed-End Fund, it is assumed that all dividends and distributions are reinvested at net asset value. 6 Examples These examples translate the expenses shown in the preceding table into dollar amounts. By doing this, you can more easily compare the cost of investing in the funds. The examples make certain assumptions. They assume that you invest $10,000 in a fund for the time periods shown and then redeem all your shares at the end of those periods. They also assume, as required by the SEC, a 5% return on your investment each year and that a funds operating expenses remain the same. The examples are hypothetical; your actual costs and returns may be higher or lower. The information for the NY Open-End Fund and the NY Open-End Fund (pro forma combined) reflects the maximum sales charge (load) of 3.75% applicable to Class A shares of the NY Open-End Fund. This sales charge does not apply to Merger Shares but would apply to any subsequent purchases of Class A shares of the NY Open-End Fund. 1 Year 3 Years 5 Years 10 Years NY Closed-End Fund $150 $465 $803 $1,757 NY Open-End Fund (Class A $453 $618 $797 $1,316 shares) NY Open-End Fund pro forma $453 $618 $797 $1,316 combined (Class A shares) 6. How does the investment performance of the funds compare? The following information provides some indication of each funds risks. The chart shows year-to-year changes in the net asset value performance of the NY Closed-End Funds common shares and the NY Open-End Funds Class A shares. The table following the chart compares each funds performance to that of a broad measure of market performance. Of course, a funds past performance is not an indication of future performance. CALENDAR YEAR TOTAL RETURNS NY Open-End Fund 8.95% 4.99% -3.50% 12.43% 3.58% 9.26% 4.60% 3.48% 3.03% 4.45% 1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 NY Closed-End Fund 9.79% 5.66% -3.62% 12.64% 3.26% 8.21% 6.36% 6.05% 5.09% 5.69% 1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance of the NY Open-End Fund would be less than that shown. Year-to-date performance through 3/31/07 for the funds shares was 0.72% for Class A shares of the NY Open-End Fund and 0.24% for the NY Closed-end Fund. During the periods shown in the bar chart, the NY Open-End Funds highest return for a quarter was 5.01% (quarter ending 12/31/00) and the lowest return for a quarter was 2.43% (quarter ending 6/30/04). During the periods 7 shown in the bar chart, the NY Closed-End Funds highest return at net asset value for a quarter was 5.26% (quarter ended 9/30/04) and the lowest return for a quarter was 3.85% (quarter ended 6/30/04). Average Annual Total Returns Past 1 year Past 5 years Past 10 years (for periods ended 12/31/06) NY Open-End Fund Class A (before taxes) 0.51% 4.14% 4.65% Class A (after taxes on distributions) 0.48% 4.02% 4.54% Class A (after taxes on distributions and 1.80% 4.13% 4.60% sale of fund shares) NY Closed-End Fund Common shares (at net asset value) 5.69% 6.27% 5.83% Common shares (at market price) 8.83% 5.84% 5.62% Lehman Municipal Bond Index (no 4.84% 5.53% 5.76% deduction for fees, expenses or taxes) Unlike the bar chart above, this performance information reflects the impact of sales charges with respect to Class A shares of the NY Open-End Fund, although, like the bar chart above, the information does not reflect any brokerage commission associated with the purchase of shares of the NY Closed-End Fund on the AMEX or any sales charges paid in that funds initial public offering. Class A share performance for the NY Open-End Fund reflects the current maximum initial sales charge. For a portion of the period, the NY Open-End Funds performance benefited from Putnam Managements agreement to limit the funds expenses. Each funds performance is compared to the Lehman Municipal Bond Index, an unmanaged index of long-term, fixed-rate, investment-grade, tax-exempt bonds. After-tax returns reflect the highest individual federal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. 7. Will my dividend be affected by the Proposed Merger? Aside from possible temporary declines in dividend yield prior to the Proposed Merger, the Trustees do not expect that the shareholders of the NY Closed-End Fund will see any material change in the dividends they receive as a result of the Proposed Merger, although there can be no assurance that this will be the case. As of December 31, 2006, the current dividend rates (measured at NAV) for the NY Closed-End Fund shares and Class A 8 shares of the NY Open-End Fund were 3.81% and 4.23%, respectively, and the estimated dividend rate for Class A shares of the NY Open-End Fund on a pro forma basis, after giving effect to the Proposed Merger, would have been 4.21%. As of December 31, 2006 the SEC yields for the NY Closed-End Fund shares and Class A shares of the NY Open-End Fund were 2.96% and 3.34%, respectively. Over the longer term, the level of dividends will depend on market conditions and the ability of Putnam Management to invest the NY Open-End Funds assets, including those received in the Proposed Merger, in securities meeting the NY Open-End Funds investment objectives and policies. The NY Open-End Fund will not permit any holder of certificated NY Closed-End Fund shares at the time of the Proposed Merger to receive cash dividends or other distributions, receive certificates for Merger Shares or pledge Merger Shares until the certificates for the NY Closed-End Fund shares have been surrendered, or, in the case of lost certificates, until adequate surety bond has been posted. To obtain information on how to return your share certificates for the NY Closed-End Fund after the Proposed Merger (if approved) is completed, please call Putnam at 1-800-225-1581. If a shareholder is not, for the reason above, permitted to receive cash dividends or other distributions on Merger Shares, the NY Open-End Fund will pay all of that shareholders dividends and distributions in additional shares, notwithstanding any election the shareholder may have made previously to receive dividends and distributions on the NY Closed-End Fund shares in cash. 8. What are the federal income tax consequences of the Proposed Merger? For federal income tax purposes, no gain or loss is expected to be recognized by the NY Closed-End Fund or its shareholders as a result of the Proposed Merger, and the aggregate tax basis of the Merger Shares received by each NY Closed-End Fund shareholder in the merger will be the same as the aggregate tax basis of the shareholders NY Closed-End Fund shares. However, because the merger will end the tax year of the NY Closed-End Fund, the merger may accelerate distributions from the NY Closed-End Fund to its shareholders. At any time prior to the consummation of the merger, a shareholder may sell shares on the AMEX, likely resulting in recognition of gain or loss to such shareholder for federal income tax purposes. Certain other tax consequences are discussed below under Information about the Proposed Merger  Federal Income Tax Consequences. 9. Do the procedures for purchasing, redeeming and exchanging shares of the two funds differ? Yes. The procedures for purchasing and redeeming shares of each fund, and for exchanging shares of each fund for shares of other Putnam funds, are different, due to the fact that the NY Closed-End Fund is a closed-end fund while the NY Open-End Fund is an open-end fund. The NY Open-End Fund makes a continuous public offering of its shares and currently offers four classes of shares. Shares of the NY Open-End Fund may be purchased either through investment dealers that have sales agreements with Putnam Retail Management Limited Partnership ( Putnam Retail Management ) or directly through Putnam Retail Management at 9 prices based on net asset value, plus varying sales charges, depending on the class and dollar value of shares purchased. Reinvestment of distributions by the NY Open-End Fund is made at net asset value for all classes of shares. The NY Open-End Fund shares may be redeemed (in essence, sold to the Fund) on any day that the NYSE is open at their net asset value next determined after receipt by the fund, either directly or through an investment dealer, of a properly completed redemption request, less any applicable deferred sales charge and/or redemption fee (also referred to as a short-term trading fee) . The Merger Shares received by shareholders in connection with the Proposed Merger will not be subject to any deferred sales charge but will be subject to a 1.00% redemption fee that will apply to any shares redeemed (either by selling or exchanging into another fund) within seven days of purchase. Merger Shares acquired in the Proposed Merger will be deemed to have been purchased on the date the Proposed Merger is completed. The redemption fee is intended, in part, to offset the anticipated costs of redemptions following the Proposed Merger. As a closed-end investment company, the NY Closed-End Fund does not currently offer its shares for sale. Common shares of the NY Closed-End Fund trade on the AMEX at prevailing market prices, and transactions in such shares typically involve brokerage commissions. Since the NY Closed-End Fund is a closed-end investment company, shareholders do not have the right to redeem or exchange their shares. Instead, shareholders may sell their shares on the AMEX at the market price. Although shares of the NY Closed-End Fund have at times traded at a premium to net asset value, for the last few years, they have traded at a discount from net asset value. See Information about the Funds  Trading Information. 10. How will I be notified of the outcome of the vote? If the Proposed Merger is approved by shareholders, you will receive confirmation after the merger is completed, indicating your new account number and the number of Class A shares of the NY Open-End Fund you are receiving. To obtain information on how to return any share certificates you may have for the NY Closed-End Fund, please call Putnam at 1-800-225-1581. 11. Will the number of shares I own change? Yes, the number of shares you own will change, but the total value of the shares of the NY Open-End Fund you receive will equal the total value (based on net asset value, not market value) of the shares of the NY Closed-End Fund that you hold at the time the Proposed Merger is completed. Even though the net asset value per share of each fund is different, the total net asset value of your holdings will not change as a result of the merger. 12. What shareholder vote is required to approve the Proposed Merger? Approval of the Proposed Merger will require the yes vote at the meeting of shareholders of the majority of the outstanding common shares of the NY Closed-End Fund on each of the Plan of Entity Conversion and the Agreement and Plan of Merger. 10 II. Risk Factors What are the main risks of the NY Open-End Fund, and how do they compare with those of the NY Closed-End Fund? Because the funds have similar investment goals and strategies, the principal risks of an investment in the NY Open-End Fund are generally similar to the risks of an investment in the NY Closed-End Fund, except with respect to certain risks applicable generally to open-end investment companies. These risks are: > The risk that the NY Open-End Funds need to meet redemption requests might limit its investment flexibility relative to that of the NY Closed-End Fund. As an open-end fund, to meet potential redemption requests, the NY Open-End Fund may need to retain cash reserves or invest in more liquid securities than it otherwise would, and may have to liquidate portfolio securities in order to meet redemptions. Similarly, as an open-end fund, the NY Open-End Fund could receive significant inflows, and may experience delays in investing those inflows. These operational considerations could, under certain circumstances, reduce the NY Open-End Funds investment flexibility as compared to that of the NY Closed-End Fund. The main risks that could adversely affect the value of the NY Open-End Funds shares and the total return on an investment in the NY Open-End Fund include: > The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. > The risk that the issuers of the funds investments will not make timely payments of interest and principal. This credit risk is generally higher for debt that is below investment-grade in quality. > The risk that interest the fund receives might be taxable. > The risk of investing mostly in a single state. Investments in a single state, even though representing a number of different issuers, may be affected by common economic forces and other factors. This vulnerability to factors affecting the states tax-exempt investments will be significantly greater than that of a more geographically diversified fund, which may result in greater losses and volatility. You can lose money by investing in the fund. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For a description of additional risks associated with an investment in the NY Open-End Fund, see the NY Open-End Fund Prospectus. 11 What are the funds principal investment strategies and related risks? Because the funds share similar goals and policies (except as otherwise noted in this Prospectus/Proxy Statement), the risks described below, which apply to investments in the NY Open-End Fund, are substantially similar to the risks of an investment in the NY Closed-End Fund. Furthermore, the NY Closed-End Fund has not taken advantage of its non-diversified status or its greater flexibility with respect to illiquid securities to any significant extent in recent years, nor has the NY Open-End Fund recently taken advantage of its greater flexibility with regard to investments in unrated securities. Because there is currently no practical difference in how the funds are managed (other than differences that may arise at times due to the NY Closed-End Funds smaller size and use of leverage) and the NY Open-End Funds flexibility to invest up to 25% of its total assets in non-investment-grade securities, the funds generally share substantially the same risks, except as noted below. Any investment carries with it some level of risk that generally reflects its potential for reward. We will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. A description of the risks associated with the funds main investment strategies follows. Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instruments value usually will not affect the amount of interest income paid to the fund, but will affect the value of a funds shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. Premium investments offer coupon rates higher than prevailing market rates. However, they involve a greater risk of loss, because their values tend to decline over time. Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. Both funds invest in debt investments that are rated at or above BBB or its equivalent at the time of purchase by any nationally recognized securities rating agency ( Investment-Grade Securities ) rating such investments, or are unrated investments that Putnam Management believes are of comparable quality (subject, with respect to the NY Closed-End Fund, to a limit of 20% of assets that may be invested in unrated investments). The NY Closed-End Fund invests exclusively in Investment-Grade Securities, while the NY Open-End Fund may invest up to 25% of its total assets in non-investment grade investments; however it will not invest in investments rated lower than B, or unrated securities believed to be of comparable quality. Also, the NY Open-End Fund may only invest up to 10% of its total assets in investments rated B or its 12 equivalent by each agency rating the investment, or unrated securities believed to be of comparable quality. The NY Open-End Fund will not necessarily sell an investment if its rating is reduced after it is purchased. Investments rated below BBB or its equivalent are below investment grade and are generally known as junk bonds. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Tax-exempt debt, particularly lower-rated tax-exempt debt, usually has a more limited market than taxable debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Investments may be insured as to the payment of principal and interest in the event the issuer defaults. Any reduction in the claims paying ability of one of the few insurers that provide this insurance may adversely affect the value of insured investments and, consequently, the value of the funds shares. Concentration of investments. We may make significant investments in a segment of the tax-exempt debt market, such as tobacco settlement bonds or revenue bonds for health care facilities, housing or airports. These investments may cause the value of the funds shares to change more than the values of shares of funds that invest in a greater variety of investments. Certain events may adversely affect all investments within a particular market segment. Examples include legislation or court decisions, concerns about pending legislation or court decisions, or lower demand for the services or products provided by a particular market segment. Investing mostly in tax-exempt investments of a single state makes the fund more vulnerable to that states economy and to factors affecting tax exempt issuers in that state than would be true for a more geographically diversified fund. These risks include: · the inability or perceived inability of a government authority to collect sufficient tax or other revenues to meet its payment obligations, · the introduction of constitutional or statutory limits on a tax-exempt issuers ability to raise revenues or increase taxes, and · economic or demographic factors that may cause a decrease in tax or other revenues for a government authority or for private operators of publicly financed facilities. In addition, because of the relatively small number of issuers of tax exempt securities, we will probably invest a higher percentage of assets in a single issuer. We may, therefore, be more exposed to the risk of loss by investing in a few issuers than a fund that invests more broadly. 13 At times, the fund and other accounts that we and our affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more difficult to sell, or to determine the fair value of, these investments. Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, swap contracts and inverse floaters. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments or indexes. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, or index. We may use derivatives for both hedging and non-hedging purposes, such as to modify the behavior of an investment so it responds differently than it would otherwise to changes in a particular interest rate. For example, derivatives may increase or decrease an investments exposure to long- or short-term interest rates or cause the value of an investment to move in the opposite direction from prevailing short-term or long-term interest rates. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide a fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The risk of loss from a short derivatives position is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for a funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. For further information about the risks of derivatives, see the NY Open-End Funds statement of additional information (the  NY Open-End Funds SAI ). Other investments. In addition to the main investment strategies described above, we may also make other types of investments, such as investments in forward commitments, which may produce taxable income and be subject to other risks, as described in the SAI. Alternative strategies. Under normal market conditions, we keep the funds portfolio fully invested, with minimal cash holdings. However, at times we may judge that market conditions make pursuing the funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses, including investing in taxable obligations. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may 14 cause the fund to miss out on investment opportunities, and may prevent the fund from achieving its goal. Changes in policies. The Trustees may change each funds goal, investment strategies and other policies without shareholder approval, except as otherwise indicated in the NY Open-End Final Prospectus. III. Information about the Proposed Merger General. The shareholders of the NY Closed-End Fund are being asked to approve a Proposed Merger between the NY Closed-End Fund and the NY Open-End Fund, which will be effected in a two-step process. Each step requires approval of the shareholders of the NY Closed-End Fund. Pursuant to the Plan of Entity Conversion, a form of which is attached to this Prospectus/Proxy Statement as Appendix A (the  Plan of Conversion ), the NY Closed-End Fund would convert from being organized as a Massachusetts business trust to being organized as a Massachusetts business corporation (the  Conversion ). Second, the NY Closed-End Fund, then organized as a corporation, will merge with and into the NY Open-End Fund (the  Statutory Merger ), pursuant to the Agreement and Plan of Merger, a form of which is attached to this Prospectus/Proxy Statement as Appendix B (the  Plan of Merger ) and in accordance with the Massachusetts Business Corporation Act (the  MBCA ). Both steps are expected to be tax-free to shareholders (see Federal Income Tax Consequences below). In connection with the Conversion, each member of the Board of Trustees would become a member of the Board of Directors of the NY Closed-End Fund once it is organized as a corporation (together, the  Board ) and the officers of the NY Closed-End Fund would remain unchanged. Prior to the shareholder vote to approve the Plan of Conversion, the NY Closed-End Fund will call for redemption and redeem all of its outstanding Preferred Shares. Consequently, no Preferred Shares will be entitled to vote on the Plan of Conversion or the Plan of Merger and the shareholder votes required to approve the Plan of Conversion and the Plan of Merger, respectively, will be an affirmative vote of a majority of the outstanding common shares of the NY Closed-End Fund as of the Record Date. Upon completion of the Statutory Merger, all of the property and liabilities of the NY Closed-End Fund will become the property and liabilities of the NY Open-End Fund and the NY Closed-End Fund will cease to exist. Each outstanding share of the NY Closed-End Fund will be converted into a number of fractional or whole Class A shares of the NY Open-End Fund with a value equal to the value of the NY Closed-End Funds assets net of liabilities (following the required redemption of outstanding Preferred Shares), pro rata, immediately prior to the Statutory Merger. The members of the Board have voted to approve the Proposed Merger, adopt each of the Plan of Conversion and the Plan of Merger and to recommend that shareholders of the NY Closed-End Fund also approve the Proposed Merger by approving each of the Plan of Conversion and the Plan of Merger. The Board has conditioned its submission of the Plan of Merger to a shareholder vote upon shareholders approving the Plan of Conversion. Thus, the actions contemplated by the Plan of Merger and the related matters described therein will be 15 consummated only if an affirmative vote of the majority of the shares of the NY Closed-End Fund entitled to vote: (i) first approve the Plan of Conversion and (ii) then approve the Plan of Merger. Prior to the Conversion, the investment restrictions of the NY Closed-End Fund may be temporarily amended to the extent necessary to effect the transactions contemplated by the Agreement. Putnam Management does not expect that the NY Closed-End Fund will make any significant dispositions of securities in connection with the Proposed Merger other than as required to fund the required redemption of all outstanding Preferred Shares. In the event that the Proposed Merger and related transactions do not receive the required shareholder approval, the NY Closed-End Fund will continue to be managed as a separate fund in accordance with its current investment objectives and policies and the Trustees may consider such alternatives as may be in the best interests of shareholders, including the possible liquidation of the NY Closed-End Fund. Trustees Considerations Relating to the Proposed Merger. General The Trustees of the Putnam funds, who serve as Trustees of both of the funds involved in the Proposed Merger, have carefully considered the anticipated benefits and costs of the Proposed Merger from the perspective of each fund. The Trustees considered a recommendation from Putnam Management for this merger at a meeting of the Board held on December 14, 2006, and upon request of the Trustees, Putnam Management subsequently developed a detailed plan for the merger for consideration by the Board. After carefully considering the terms of the Proposed Merger, the Trustees determined at a meeting on February 5, 2007 to approve in principle the merger of the NY Closed-End Fund into the NY Open-End Fund. In their deliberations, the Trustees took into account the recommendations of the Contract Committee, which consisted solely of Independent Trustees, and which convened on several occasions to consider the attributes of both funds and the terms of the Proposed Merger. The Contract Committee and the Trustees were assisted in this process by independent legal counsel for the funds and the Independent Trustees. Following their review, the Trustees, including all of the Independent Trustees present, determined that the Proposed Merger of the NY Closed-End Fund into the NY Open-End Fund would be in the best interests of each fund and its shareholders, and that the interests of existing shareholders of each fund would not be diluted by the Proposed Merger. On April 13, 2007, the Board, by unanimous vote of those members present, approved all of the terms of the Proposed Merger on behalf of both funds, adopted each of the Plan of Conversion and the Plan of Merger and recommended that shareholders of the NY Closed-End Fund vote in favor of the transaction. Liquidity for Shareholders; Elimination of Trading Discounts The Trustees observed that, because the NY Closed-End Funds shares are not redeemable and are instead bought and sold on the open market, the market price of these shares is influenced by a number of factors and at times may represent a premium above or discount below net asset 16 value (NAV). As indicated in the table below, in recent years, the funds shares have consistently traded at a discount from NAV :* Year Highest Market Price Lowest Market Price Average (vs. NAV) (vs. NAV) Discount/Premium 2006 -7.69% -14.83% -12.51% 2005 -9.53% -15.94% -13.27% 2004 -6.69% -14.58% -11.56% 2003 -7.13% -13.20% -10.20% 2002 -3.33% -12.18% -7.84% 2001 +0.88% -9.69% -6.67% 2000 +0.08% -12.60% -5.44% 1999 +2.77% -15.17% -2.09% 1998 +4.83% -3.91% +0.59% 1997 +5.06% -8.98% -2.50% 1996 +0.22% -9.74% -4.69% 1995 +2.10% -8.39% -1.67% 1994 +3.94% -14.00% -2.79% 1993 +5.26% -3.78% 0.60% The Trustees considered that persistent trading discounts limit the ability of selling shareholders to receive full net asset value for their shares. In their review of the merits of various ways of providing liquidity events to shareholders, the Trustees took into account statements by shareholders of the NY Closed-End Fund requesting action to address trading discounts and to increase liquidity. The Trustees noted that a merger into the NY Open-End Fund would effectively provide liquidity to those NY Closed-End Fund shareholders who want liquidity for their shares at net asset value, while allowing other NY Closed-End Fund shareholders who wish to continue to invest in a similar fund to do so without experiencing a taxable event. After receiving Class A shares of the NY Open-End Fund in the Proposed Merger, shareholders would be able to redeem their interests at net asset value, subject only to a redemption fee of 1% of amounts redeemed (either by selling or exchanging into another fund) within seven days of acquisition in the merger or subsequent purchase. Operating Expenses In evaluating the possible operating efficiencies of the combined fund after the merger, the Trustees considered the expected savings in annual fund operating expenses for shareholders of the NY Closed-End Fund. Putnam Managements unaudited estimates of the funds expense * The table presents both the highest market price and the lowest market price at which your funds shares closed on any trading day over the course of each full calendar year since inception, in each case expressed as a percentage discount from, or premium to, NAV. Thus, the Highest Market Price column presents the lowest discount or, if the fund traded above NAV during the year, the highest premium achieved in a given year; conversely, the Lowest Market Price column presents the highest discount or, if the fund only traded above NAV during the year, the lowest premium. In addition, the Average Discount/Premium column presents the average daily differential between market price and net asset value over the course of each full calendar year since inception. 17 ratios as of March 31, 2007, and the expected pro forma expense ratio based on combined assets of the funds as of the same date, are shown in the following table: NY Closed-End NY Open-End Fund NY Open-End Fund Fund* (Class A shares) pro forma combined (Class A shares) Management Fees 0.70% 0.50% 0.50% Distribution (12b-1) None 0.21% 0.21% Fees Other Expenses 0.73% 0.09% 0.08% Total Annual Fund 1.43% 0.80% 0.79% Operating Expenses * Expenses are expressed as a percentage of assets attributable to common shares and include costs and expenses incurred in connection with maintaining the Preferred Shares. Aggregate costs associated with the Preferred Shares equaled approximately 0.34% of common net assets over the year ended December 31, 2006. As shown in the table, following the merger, the combined fund is expected to have the same expense ratio as the NY Open-End Fund had before the merger, which (taking into account the Rule 12b-1 distribution fees currently charged with respect to Class A shares of the NY Open-End Fund) would represent a significant decrease from the NY Closed-End Funds current expenses. The Trustees noted that the NY Closed-End Fund incurs additional management fees, custody fees and other expenses associated with maintaining investment leverage through the issuance of the Preferred Shares, which the NY Open-End Fund may not issue, and that these expenses have in the past generally been offset by additional investment income earned through the use of leverage. After taking into account the costs and potential benefits of leverage, the Trustees concluded that the reduction in operating expenses for shareholders of the NY Closed-End Fund would be significant. Asset Size In evaluating the relative expenses of the funds, the Trustees noted that the NY Open-End Fund is over 20 times the size of the NY Closed-End Fund, as indicated in the following table: Net Assets as of March 31, 2007 (including the liquidation preference of the NY Closed-End Fund Preferred Shares) NY Closed-End Fund $48.0 million NY Open-end Fund $1.138 billion Putnam Management informed the Trustees that the significantly larger asset size of the NY Open-End Fund allows it to realize efficiencies unavailable to smaller funds, and to decrease its costs accordingly. Conversely, the NY Closed-End Funds small size increases the relative impact on performance of fixed (or partially fixed) costs such as auditors fees and legal fees. The Trustees noted that, in the absence of a merger, the net assets of the NY Closed-End Fund could decrease further in the future, which in turn could increase operating expenses. Beginning in October 2005, the Trustees approved a share repurchase program which, as subsequently extended, would permit each Putnam closed-end fund to repurchase up to 10% of its outstanding common shares over a 24-month period. (Upon announcement of the 18 Proposed Merger, the Trustees announced that the repurchase program had been indefinitely suspended with respect to the NY Closed-End Fund.) On February 9, 2007, the Trustees approved, for all Putnam closed-end funds other than those (such as the NY Closed-End Fund) subject to an open-ending merger proposal, a comprehensive program to conduct tender offers for up to 10% of the outstanding common shares. While such programs provide liquidity to selling shareholders and may enhance the total return to remaining shareholders by permitting the NY Closed-End Fund to purchase shares at prices below net asset value, they also reduce the funds size. Putnam Management informed the Trustees that, if such programs continue to reduce asset size, the NY Closed-End Funds expense ratio may increase further and the management team may experience additional operational difficulties associated with managing a smaller fund. By contrast, as an open-end fund, the NY Open-End Fund has the opportunity for further asset growth, which is not available to closed-end funds like the NY Closed-End Fund. While the Trustees noted that the NY Open-End Fund experienced approximately $127 million in outflows over the 12 months ended December 31, 2006, the potential for growth of assets over the longer term may trigger breakpoint reductions in management fees and produce economies of scale leading to a further reduced expense ratio, and the possibility of increased investment returns. Investment Flexibility In evaluating the investment flexibility of the combined fund after the merger, the Trustees gave weight to Putnam Managements representation that, due to its small asset size, the NY Closed-End Fund incurs additional transaction costs in managing smaller position sizes in portfolio securities. Putnam Management informed the Trustees that the significantly larger NY Open-End Fund has greater flexibility in the positions it maintains in portfolio securities and in the ease with which it can balance and rebalance its holdings. The Trustees took into account that the NY Closed-End Fund is classified as a non-diversified management investment company, which allows it to invest more of its holdings in a small number of issues than the NY Open-End Fund, which is classified as diversified. The Trustees noted, however, that because closed-end funds do not issue redeemable shares, they do not experience the cash flows and associated costs that can affect open-end funds, which affords an opportunity to remain more fully invested in higher-yielding longer-term securities. Furthermore, closed-end funds have greater flexibility than open-end funds do with respect to permitted investments and the use of leverage for investment purposes, in particular their ability to issue preferred shares (as the NY Closed-End Fund has done). All of these characteristics typically allow closed-end funds to outperform similarly-managed open-end funds, when measured at net asset value. However, while the Trustees identified certain investment advantages to the NY Closed-End Fund as a result of its closed-end status, which are described below, they determined that, in light of their assessment of the possibility that the NY Closed-End Fund would not be able to continue to operate in its present form, these advantages no longer outweigh the advantages associated with the Proposed Merger. Relative Performance The Trustees considered the relative performance of the funds, both in relation to one another and relative to benchmarks and performance averages of competitor funds selected by Lipper Inc., which is presented in greater detail under the heading How does the investment 19 performance of the funds compare? above. They observed that, the NY Closed-End Fund outperformed the NY Open-End Fund for the 1-, 3-, 5- and 10-year periods based on total returns measured at NAV and at market price. The Trustees noted that the use of investment leverage, which may increase performance, also entails additional risk. As discussed above, the NY Closed-End Fund is permitted to maintain investment leverage through the issuance of preferred shares, which the NY Open-End Fund may not issue, and incurs additional management fees, custody fees and other expenses associated with this leverage. While these expenses have in the past generally been offset by additional investment income earned through the use of leverage, the Trustees were advised by Putnam Management that, under current market conditions, the opportunity for investment leverage provided by the closed-end structure was not expected to enhance the NY Closed-End Funds investment performance significantly. The Trustees considered that, during four calendar months in 2006, the amount of dividends payable on the NY Closed-End Funds Preferred Shares, plus the additional expenses associated with maintaining those Preferred Shares, exceeded the portion of the funds net investment income attributable to the fact that the Preferred Shares were outstanding. In recent periods, due to changing interest-rate and other market conditions, the benefits associated with investment leverage have been largely or entirely offset by the costs of maintaining leverage through the Preferred Shares. Yields and Dividend Rates The Trustees considered the relative yields of the funds, which are presented in greater detail in under Will my dividends be affected by the Proposed Merger? above. They noted that, while average yields of the NY Closed-End Fund have historically been higher than those of its open-end counterpart, as of December 31, 2006, the dividend rate on Class A shares of the NY Open-End Fund was 4.45%, as compared with 3.81% for the NY Closed-End Fund. The Trustees understand that the closed-end structure typically affords greater flexibility for investment and leveraging, which in turn may generate higher distributable income for common shareholders; however, changing market conditions may reduce or eliminate this advantage. Similar Investment Opportunities The Trustees noted the similarity of the funds investment objectives, policies and restrictions, the funds investments (including the average duration and average credit quality of each funds investments) and the fact that the funds are managed by the same team of investment professionals. The Trustees believe that, under present market conditions, an investment in shares of the NY Open-End Fund will provide shareholders with an investment opportunity similar to that currently afforded by the NY Closed-End Fund, as well as with the additional liquidity associated with owning shares of an open-end investment company. The availability of an open-end merger candidate as compatible as the NY Closed-End Fund was important to the Trustees considerations. Transaction Costs The Trustees took into account the expected approximate costs of the Proposed Merger, including proxy solicitation costs, accounting fees and legal fees. The Trustees weighed these 20 costs (and the estimated portfolio transaction expenses described below) against the quantifiable expected benefits of the Proposed Merger. The Trustees determined that the NY Closed-End Fund should bear the costs of the merger, to reflect the fact that the anticipated benefits of the merger to NY Closed-End Fund shareholders significantly exceed the benefits to the NY Open-End Fund and its shareholders from the receipt of the NY Closed-End Funds assets in kind. The Trustees considered this arrangement to be justified in light of the expected advantages of the merger for shareholders of the NY Closed-End Fund. Accordingly, the funds are expected to bear these costs in the following approximate amounts: NY Closed-End Fund NY Open-End Fund Proxy Solicitations $26,011 Legal $175,000 Audit $69,600 SEC Filing Total Transaction Costs $270,611 Total Transaction Costs (as % of Net Assets attributable to common shares at March 31, 2007) 0.71% The Trustees noted that, in the merger, the NY Open-End Fund would receive the NY Closed-End Funds investment portfolio rather than cash, and would therefore obtain the potential benefits of increased size without bearing the brokerage expenses associated with making portfolio investments. Tax Considerations The Trustees took into account the fact that the merger could be accomplished as a tax-free transaction, so that shareholders would not be required to realize gains on their investment if they opt to receive and hold shares of the NY Open-End Fund. In their consideration of the tax effects of the Proposed Merger, using data as of December 31, 2006, the Trustees reviewed the historical and pro forma tax attributes of the funds and the effect of a hypothetical merger occurring as of that date on certain tax losses of the funds. The Trustees noted that, as a result of the proposed merger, shareholders of the NY Closed-End Fund were expected to be exposed to, and potentially bear, a higher proportion of gains as a percentage of NAV than prior to the merger, but the potential tax impact on NY Closed-End Fund shareholders was not expected to be significant. Other Factors The Trustees also took into account a number of other factors, including: (1) recent sales trends of the NY Open-End Fund and (2) the terms of the Transaction Documents. Merger Documents. Plan of Entity Conversion The Conversion, the first step in completing the Proposed Merger and related transactions, will be governed by the Plan of Conversion, a form of which is attached as Appendix A. The 21 description of the Conversion in this Prospectus/Proxy is qualified in its entirety by the full text of the Plan of Conversion. The Plan of Conversion provides that the NY Closed-End Fund, which is currently organized as a Massachusetts business trust, will convert to a Massachusetts business corporation. In connection with the Conversion, common shares of beneficial interest of the NY Closed-End Fund will be converted on a one-to-one tax-free basis into shares of stock of the converted entity. Because the Preferred Shares will be redeemed prior to the shareholder vote on the Conversion, no vote of the Preferred Shares will be required to approve the Plan of Conversion, and the NY Closed-End Fund in the corporate form will not issue preferred shares. Plan of Merger Shortly after the Conversion, and contingent upon approval of the shareholders of the NY Closed-End Fund, then organized as a Massachusetts business corporation, the NY Closed-End Fund and NY Open-End Fund will engage in a statutory merger pursuant to the MBCA and in accordance with the provisions of the Plan of Merger, a form of which is attached as Appendix B. The description of the Statutory Merger in this Prospectus/Proxy is qualified in its entirety by the full text of the Plan of Merger. The Plan of Merger provides the NY Closed-End Fund will merge with and into the NY Open-End Fund in the Statutory Merger. Pursuant to the Statutory Merger, all of the property and liabilities of the NY Closed-End Fund will become the property and liabilities of the NY Open-End Fund. Upon the effectiveness of the Statutory Merger (the  Closing ), shares of the NY Closed-End Fund will be converted into Class A shares of the NY Open-End Fund (the  Merger Shares ) at a rate determined at the time as of which each funds shares are valued for purposes of the Statutory Merger (4:00 p.m. Eastern time on June 22, 2007, or such other time as mutually agreed by the NY Closed-End Fund and the NY Open-End Fund (the  Valuation Time )). Upon the Closing, which is expected to occur on the next full business day following the Valuation Time, each shareholder of the NY Closed-End Fund will become the record holder of a number of whole and fractional Merger Shares with an aggregate net asset value as of the Valuation Time equal to the aggregate net asset value of the NY Closed-End Fund shares held by such shareholder as of the Valuation Time. This will be accomplished by establishing an account on the share records of the NY Open-End Fund in the name of each NY Closed-End Fund shareholder representing the number of full and fractional Merger Shares due the shareholder. No certificates will be issued for Merger Shares. The consummation of the Proposed Merger and related transactions is subject to the conditions set forth in the Plan of Merger. If so authorized by the Board of Trustees in contemplation of the Conversion and Statutory Merger, the NY Closed-End Fund may liquidate any of its portfolio securities that the NY Open-End Fund indicates it does not wish to hold. The NY Closed-End Fund shareholders will bear the portfolio trading costs associated with this liquidation to the extent that it is completed before the Closing. There can be no assurance that the liquidation will be accomplished before the Closing. To the extent the liquidation is not accomplished before the Closing, the costs of the liquidation will be borne by the shareholders of the combined fund, including current shareholders of the NY Open-End Fund. Putnam Management does not expect that the NY Closed-End Fund will make any significant dispositions of securities in connection with the Proposed Merger other than as required to fund the redemption of all outstanding Preferred Shares. Except for the trading costs associated with the liquidation described above, the fees and expenses for the Proposed Merger and related transactions are estimated to be $270,611 all of 22 which will be borne by the NY Closed-End Fund. However, to the extent that any payment by the NY Closed-End Fund of such fees or expenses would result in its disqualification as a regulated investment company within the meaning of Section 851 of the Internal Revenue Code of 1986, as amended (the  Code ), such fees and expenses will be paid directly by the party incurring them. Description of the Merger Shares. The Merger Shares will be issued to the NY Closed-End Funds shareholders in accordance with the Plan of Merger. The Merger Shares are Class A shares of the NY Open-End Fund. The NY Closed-End Fund shareholders receiving Merger Shares will not pay an initial sales charge on the shares. Class A shares of the NY Open-End Fund are subject to a 1.00% redemption fee (also referred to as a short-term trading fee) if redeemed (either by selling or exchanging into another fund) within seven days of the date of acquisition. The Merger Shares will be deemed to have been acquired as of the date of the Closing, regardless of how long an investor held his or her shares of the NY Closed-End Fund. The NY Open-End Fund has adopted a distribution plan to pay for the marketing of Class A shares and for services provided to shareholders. The plan provides for payment at an annual rate (based on average net assets) of up to 0.35% on Class A shares. For Class A shares, the annual payment rate equals the weighted average of (i) 0.20% on the net assets of the fund attributable to Class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% on all other net assets of the fund attributable to Class A shares. For this purpose, the Merger Shares will be deemed to have been purchased on the date the Proposed Merger is completed. Upon the Closing, the NY Closed-End Fund shareholders will receive Class A shares of the NY Open-End Fund as described above, and will not pay the sales charge otherwise attributable to Class A shares of the NY Open-End Fund, although the sales charge will apply to purchases of additional shares after the Closing. Each Merger Share will be validly issued, fully paid and nonassessable (but subject to the redemption fee described above) when issued, will be transferable without restriction, and will have no preemptive or conversion rights. The NY Open-End Fund may divide its shares, without shareholder approval, into two or more series of shares representing separate investment portfolios, and may further divide any such series, without shareholder approval, into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees may determine. The NY Open-End Funds shares are currently divided into four classes of shares  Class A, Class B, Class C and Class M shares. Only Class A shares will be distributed to the NY Closed-End Fund shareholders in connection with the merger. For more detail on other retail classes of the NY Open-End Funds shares, please refer to the enclosed the NY Open-End Fund Prospectus. Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the NY Open-End Fund. However, the Agreement and Declaration of Trust of the NY Open-End Fund disclaims shareholder liability for acts or obligations of the NY Open-End Fund and requires that notice of such disclaimer be given in each agreement, obligation or instrument entered into or executed by the NY Open-End Fund or its Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of the NY Open-End Fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the NY Open-End Fund would be unable to meet its obligations. The likelihood of such circumstances is remote. The shareholders of the NY 23 Closed-End Fund, also a Massachusetts business trust, are currently subject to this same risk of liability. Redemption Fee. A 1.00% redemption fee (also referred to as a short-term trading fee) applies to any Class A shares of the NY Open-End Fund that are redeemed (either by selling or exchanging into another fund) within seven days of the date of acquisition . This redemption fee will apply to the Merger Shares, and the Merger Shares will be deemed to have been acquired on the date the merger is completed, regardless of how long an investor held his or her shares of the NY Closed-End Fund. It is possible that former NY Closed-End Fund shareholders will wish to redeem their Merger Shares shortly after the merger. The Trustees believe that the redemption fee will reduce the impact of initial redemptions upon the operations of the NY Open-End Fund and its transfer agent and may offset some of the costs associated with meeting those redemption requests, including costs relating to liquidation of portfolio securities. The Trustees of the NY Closed-End Fund have determined that the redemption fee is reasonable in relation to the anticipated costs of such redemptions and to the benefits received by the NY Closed-End Funds shareholders in becoming shareholders of the NY Open-End Fund. The Trustees also believe that the redemption fee may discourage large numbers of redemption requests immediately following the merger, although there can be no guarantee that the fee will succeed in this respect. The short-term trading fee is paid directly to the NY Open-End Fund and is designed to offset brokerage commissions, market impact and other costs associated with short-term trading (including short-term redemptions associated with the Proposed Merger). The short-term trading fee does not apply in certain circumstances, such as redemptions in the event of shareholder death or post-purchase disability, redemptions from certain omnibus accounts, redemptions made as part of a systematic withdrawal plan, and redemptions in connection with periodic portfolio rebalancings of certain wrap accounts or automatic rebalancing arrangements. In addition, for investors in defined contribution plans administered by Putnam or a Putnam affiliate, the short-term trading fee will not apply to redemptions to pay distributions or loans from such plans, redemptions of shares purchased directly with contributions by a plan participant or sponsor and redemptions of shares purchased in connection with loan repayments. These exceptions may also apply to defined contribution plans administered by third parties that assess the funds short-term trading fee. For purposes of determining whether the short-term trading fee applies, the shares that were held the longest will be redeemed first. Some financial intermediaries, retirement plan sponsors or recordkeepers that hold omnibus accounts with the fund are currently unable or unwilling to assess the funds short-term trading fee. Some of these firms use different systems or criteria to assess fees that are currently higher than, and in some cases in addition to, the funds short-term trading fee. The Trustees reserve the right to change the short-term trading fee applicable to the NY Open-End Funds shares in their discretion. Federal Income Tax Consequences. As a condition to each funds obligation to consummate the transactions contemplated by the Plan of Conversion and the Plan of Merger, the funds will receive a tax opinion in respect of each step of the merger from Ropes & Gray LLP, counsel to the funds. These opinions, which will be based on certain factual representations and certain 24 customary assumptions, will be to the effect that, on the basis of the existing provisions of the Code, current administrative rules and court decisions, generally for federal income tax purposes, each step of the merger will qualify as a tax-free reorganization as set forth in clauses (i) and (ii) as follows, and that such steps taken together will have the combined effects set forth in clauses (iii) through (x) as follows: (i) the conversion of the NY Closed-End Fund from a Massachusetts business trust to a Massachusetts business corporation, pursuant to Mass. Gen. Laws ch. 156D, constitutes a reorganization within the meaning of Section 368(a) of the Code, and the NY Closed-End Fund and the NY Open-End Fund will each be a party to a reorganization within the meaning of Section 368(b) of the Code. (ii) the vesting in the NY Open-End Fund of all the property and liabilities of the NY Closed-End Fund and conversion of Shares of the NY Closed-End Fund into Merger Shares, all pursuant to the Plan of Merger and Mass. Gen. Laws Ch. 156D, constitutes a reorganization within the meaning of Section 368(a) of the Code, and the NY Closed-End Fund and the NY Open-End Fund will each be a party to a reorganization within the meaning of Section 368(b) of the Code; (iii) under Section 361 of the Code, no gain or loss will be recognized by the NY Open-End Fund or the NY Closed-End Fund upon the vesting of the NY Closed-End Funds property and liabilities as property and liability the NY Open-End Fund or upon the distribution of the Merger Shares to the NY Closed-End Funds shareholders in liquidation of the NY Closed-End Fund; (iv) under Section 354 of the Code, no gain or loss will be recognized by shareholders of the NY Closed-End Fund on the exchange of their shares of the NY Closed-End Fund for Merger Shares; (v) under Section 358 of the Code, the aggregate tax basis of the Merger Shares received by the NY Closed-End Funds shareholders will be the same as the aggregate tax basis of the NY Closed-End Fund shares exchanged therefor; (vi) under Section 1223(1) of the Code, the holding periods of the Merger Shares received by the shareholders of the NY Closed-End Fund will include the holding periods of the NY Closed-End Fund shares exchanged therefor, provided that, at the time of the reorganization, the NY Closed-End Fund shares are held by such shareholders as a capital assets; (vii) under Section 1032 of the Code, no gain or loss will be recognized by the NY Open-End Fund upon the receipt of assets of the NY Closed-End Fund in exchange for Merger Shares and the assumption by the NY Open-End Fund of the liabilities of the NY Closed-End Fund; (viii) under Section 362(b) of the Code, the tax basis in the hands of the NY Open-End Fund of the assets of the NY Closed-End Fund transferred to the NY Open-End Fund will be the same as the tax basis of such assets in the hands of the NY Closed-End Fund immediately prior to the transfer; 25 (ix) under Section 1223(2) of the Code, the holding periods of the assets of the NY Closed-End Fund in the hands of the NY Open-End Fund will include the periods during which such assets were held by the NY Closed-End Fund; and (x) the NY Open-End Fund will succeed to and take into account the items of the NY Closed-End Fund described in Section 381(c) of the Code, subject to the conditions and limitations specified in Sections 381, 382, 383 and 384 of the Code and regulations thereunder. Ropes & Gray LLP will express no view with respect to the effect of the reorganization on any transferred asset as to which any unrealized gain or loss is required to be recognized at the end of a taxable year (or on the termination or transfer thereof) under federal income tax principles. The opinion will be based on certain factual certifications made by officers of the NY Closed-End Fund and the NY Open-End Fund and will also be based on customary assumptions. The opinion is not a guarantee that the tax consequences of the Proposed Merger would be as described above. The opinion may note and distinguish certain published precedent. There is no assurance that the Internal Revenue Service would agree with the opinion. Before consummating the Merger, the NY Closed-End Fund will, and the NY Open-End Fund may, declare a distribution to shareholders that, together with all previous distributions, will have the effect of distributing to shareholders all of its investment company taxable income (computed without regard to the deduction for dividends paid) and net capital gains, including those realized on disposition of portfolio securities in connection with the Proposed Merger (after reduction by any available capital loss carryforwards). These distributions will be taxable to shareholders. The NY Open-End Fund will file the tax opinion with the SEC shortly after the completion of the Proposed Merger. This description of the federal income tax consequences of the Proposed Merger is made without regard to the particular facts and circumstances of any shareholder. Shareholders are urged to consult their own tax advisors as to the specific consequences to them of the Proposed Merger, including the applicability and effect of state, local and other tax laws. Capitalization. The following table shows on an unaudited basis the capitalization of the funds as of March 31, 2007, and on a pro forma combined basis, giving effect to the Proposed Merger as of that date: NY Open-End Fund NY Open-End (Class A) Pro NY Closed-End Fund Pro Forma Forma Fund (Class A shares) Adjustment Combined Net assets $37,995* $1,069,528 (271)** $1,107,252 (in thousands) Shares outstanding 2,776 124,044 1,600 128,420*** 26 (in thousands) Net asset value per share $13.69 $8.62 $8.62 * Assets attributable to the common shares of NY Closed-End Fund. ** Pro forma combined net assets reflect estimated proxy, legal and accounting merger-related costs of $270,611 to be borne by the NY Closed-End Fund. *** Reflects the issuance of an estimated 4,376,336 Class A shares of the NY Open-End Fund in the Merger as of
